Moe&an, J.
The public administrator published an account of his, administiation. The aecouut was opposed by Perry, administrator of the succession of Bradley. Among other grounds of opposition, it was urged that the public administrator had not been legally appointed. To this opposition the administrator excepted on the ground that it was an attempt to remove him from office, which, he says, can only be done by direct action. His exception was maintained and the opposition dismissed. The judge erred. Admitting that in such a proceeding as is now before us, the administrator’s capacity could not be questioned, still his exception should only have been maintained in so far as it related to the denial of his capacity. The exception maintained in this regard, still left the merits of the opposition intact, and the opponent had a right to have them passed upon.
It is therefore ordered adjudged and decreed that the judgment of the parish court be avoided, annulled and reversed, and that the case be remanded to be proceeded with according to law, the costs of appeal to be borne by the administrator.